ELLISON, J.
Plaintiff brought this action for loss and damage to a lot of household goods shipped to Independence, Missouri, from Crestón, Iowa. It was begun before.a justice of the peace and on appeal to the circuit court there was judgment for the plaintiff and defendant appealed.
There is nothing in - the record proper presented here which shows that any motion for new trial was ever filed. The bill of exceptions makes such showing, but that does not do away with the necessity of the showing being made in the record itself.
Neither is there anything in the record proper or other place to show that a bill of exceptions was ever filed. This also should be shown in the record proper. [Thompson v. Ruddick, 213 Mo. 561, 111 S. W. 1131; Clay v. Publishing Co., 200 Mo. 665; Stark v. Zehnder, 204 Mo. 442; Stark v. Martin, 126 Mo. App. 575; Harding v. Bedoll, 202 Mo. 630; Pennowfsky v. Coerver, 205 Mo. 135; City of Macon v. Jaeger, 133 Mo. App. 643, 113 S. W. 1138.]
There being no error in the record proper, the judgment is affirmed.
All concur.